 In the Matter of AMERICAN FRANCE LINEet al.(MISSISSIPPI SHIPPINGCOMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESApril 1, 1938On July 16, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-entitledcase.'The Direction of Elections directed that elections bysecret ballot be conducted among the unlicensed personnel employedin the deck, engine, and stewards' departments, except wireless andradio operators, chief electricians on electrically driven ships, andjunior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by 52 named companies, including MississippiShipping Company, New Orleans, Louisiana.By a SupplementalDecision and Direction of Elections, issued September 17, 1937,2simi-lar elections were directed to be held in nine additional companies.Supplemental or amended decisions have also been issued in this caseon August 16, September 11, and November 10, 19373 dealing withvarious matters which need not be set forth in detail here.Pursuant to these Decisions and Directions of Elections,an electionby secret ballot has been conducted under the direction and supervi-sion of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Mississippi Shipping Company.OnMarch 10, 1938, the said Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules andRegula-tions-Series 1, as amended, issued and duly served 'upon thepartiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.13 N. L.R B 64.2 3 N. L. R B 803 3 N L. R B 74; 3 N L R B 76;and 4 N L R B 112, respectively392 DECISIONS AND ORDERS393As to the balloting and its results, the Regional Director reported.as follows :Total number eligible to vote ---------------------------------254Total number of ballots cast---------------------------------221Total number of votes in favor of International Seamen's Unionof America, or its successor, affiliated with the AmericanFederation of Labor-------------------------------------- 195Total nrimber of votes in favor of National Maritime Union ofAmerica, affiliatedwith the Committee for IndustrialOrganization---------------------------------------------16Total number of votes in favor of neither organization--------9Total number of blank ballots-------------------------------0Total number of void ballots---------------------------------1Total number of challenged ballots---------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,.ofNational Labor Relations BoardRules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Seamen's Union ofAmerica, or its successor, affiliated with the American Federation ofLabor, has been selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by Mississippi Shipping Company, New Or-leans,Louisiana, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Interna-tional Seamen's Union of America, or its successor, affiliated with theAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.